DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment, Arguments
Applicant's amendment and argument filed February 23, 2022, in response to the non-final rejection, are acknowledged and have been fully considered. Claims 1-5 are pending and have been examined on the merits.
Applicant’s amendment to the claims including reciting of the composition providing a combination of aqueous extracts (referred to in the previous office action as a distinguishing of a dosage form and supported in the disclosure for such scope). In response to Applicant’s arguments, including that the instant claims are similar to the MPEP 2106.04(c) “Lactobacillus and milk” example, it is noted that the reference material therein is identified as (i) in a specific dosage unit form (a mixture) and (ii) having a distinguishing function in the combination (expressly as a probiotic, or implicitly in reciting of the effective amounts therefor), whereas the invention as was previously claimed did not identify such dosage form, effective amounts, or materially distinguishing property of the combination versus the individual components and properties themselves. However, the amended claims as submitted 2/23/2022 are considered sufficient to overcomes the grounds of rejection under 35 USC 112 and 35 USC 101. Accordingly, the grounds of rejection and any other previous grounds of rejection or objection are withdrawn.
EXAMINER’S COMMENT
The claimed invention has been examined on the merits and found allowable.

Reasons for Allowance:
The following is an examiner’s statement of reasons for allowance:
An aqueous extract composition containing the combination of Heartleaf Houttuynia, Indigowoad Root, Fineleaf Nepeta, Saposhnikovia Root, Mulberry Leaf, Scutellaria Root, Mongolian Snakegourd Fruit, Magnolia Bark, and Peppermint Herb, and baked Liquorice Root, as instantly claimed is not or reasonably suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-5 are allowed.				
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J KOSAR whose telephone number is (571)270-3054.  The examiner can normally be reached on Mon.-Fri. 9-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Terry McKelvey can be reached on (571)272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AARON J KOSAR/Primary Examiner, Art Unit 1655